SWOFFORD, Presiding Judge.
Defendant entered a plea of guilty to robbery in the first degree by means of a dangerous and deadly weapon, in violation of Section 560.120 RSMo 1969, and was sentenced to ten years in prison. He contends on this appeal that said sentence should be reduced as it was excessive as a matter of fundamental fairness and constitutes cruel and unusual punishment, and further, that this court has jurisdiction to review and reduce sentences imposed by the trial court.
This point is without merit. Defendant’s sentence falls within the statutory limits, of five years to life imprisonment, delineated in Section 560.135 RSMo 1969. In the absence of a showing that the sentencing court was influenced by motives of prejudice or was induced by corruption, State v. Jenkins, 510 S.W.2d 491, 493[4] (Mo.App.1974), a claim that the sentence was excessive or constituted cruel and unusual punishment is not cognizable in our appellate courts. State v. Bibee, 496 S.W.2d 305, 312[10] (Mo.App.1973); State v. Heinrich, 492 S.W.2d 109, 113[5, 6] (Mo.App.1973); State v. Courtney, 425 S.W.2d 121, 123[4] (Mo.1968); State v. Crider, 419 S.W.2d 13, 15[7] (Mo.1967); State v. Maxwell, 376 S.W.2d 170, 174[13] (Mo.1964); State v. Childers, 313 S.W.2d 728, 733[11] (Mo.1958). Defendant has not demonstrated, nor has this court found, any evidence of prejudice or corruption in the sentencing procedure. No error of law appearing, it is determined that an extended opinion would have no precedential value. Rule 84.16(b) V.A.M.R.
The judgment of the trial court is affirmed.
All concur.